DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	
 	The closest prior art of record, (U.S. 2014/0067826) discloses a social networking system provides group recommendations to its users. For example, the social networking system provides a target user with a recommendation of a group to join. The target user may explicitly request a recommendation of a group to join or may access a portion of the social networking system associated with group recommendations. To recommend a group to the target user, a set of users connected to the target user is first identified. The set of users connected to the target user can be users that have explicitly established a connection with the target user within the context of the social networking system, or can be users having one or more characteristics in common with the target user. Candidate scores may be based on a level of activity of users in a candidate group, on affinities between the target user and the users in a candidate group and/or any other characteristic associated with the target user, with users in a candidate group, and/or with a candidate group. 
 	However, Jackson or any other prior does not disclose, alone or in combination, the method, apparatus and non-transitory computer readable storage medium storing instructions wherein obtaining, via interface circuitry of an apparatus, group behavior feature information of a first user, the group behavior feature information including a group membership duration of the first user in a group of member users and an invitation time interval of the first user, the invitation time interval being a time interval between a time at which a most recent invitation is made by the first user and a current time; obtaining, by the interface circuitry, group relationship feature information of a second user, the second user being associated with the first user, and the group relationship feature information being indicative of an association between the second user and the group; inputting, by processing circuitry of the apparatus, group architecture information of the group, the group behavior feature information of the first user, and the group relationship feature information of the second user to an invitation prediction model, to obtain a target member user and a candidate invitation user of the target member user, the invitation prediction model being obtained by training the invitation prediction model based on a plurality of sample groups in a training set, and group relationship feature information of associated users of member users in the plurality of sample groups, the group architecture feature information of the group including a user number of the member users in the group and correlations of the users in the group; and sending, via the interface circuitry, invitation prediction information to the target member user,
the invitation prediction information being configured to prompt the target member user to add the candidate invitation user of the target member user to the group.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457